
	
		I
		112th CONGRESS
		2d Session
		H. R. 4181
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 9, United States Code, to exclude
		  employment contracts and employment disputes from such title.
	
	
		1.Amendments to title
			 9Title 9, United States Code,
			 is amended—
			(1)in section 1, by
			 striking of seamen, and all that follows through
			 interstate commerce; and
			(2)in section
			 2—
				(A)by striking
			 A written provision and inserting the following:
					
						(a)A written
				provision
						; and
				
				(B)by inserting after
			 subsection (a), the following new subsections:
					
						(b)Notwithstanding any other provision of this
				title, no predispute arbitration agreement shall be valid or enforceable if it
				requires arbitration of an employment dispute. The term ‘employment dispute’
				means a dispute between an employer and employee arising out of the
				relationship of employer and employee.
						(c)Nothing in this
				chapter shall apply to any arbitration provision in a contract between an
				employer and a labor organization, except that no such arbitration provision
				shall have the effect of waiving the right of an employee to seek judicial
				enforcement of a right arising under a provision of the Constitution of the
				United States, a State constitution, or a Federal or State statute, or public
				policy arising
				therefore.
						.
				
